DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 8, 10, 12, 14, 15, 19-23, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard et al. (previously cited in Office Action 6/1/2020) in view of Anthony et al. (previously cited in Office Action 12/3/2020), and in further view of Jordan (US 2002/0094906).
	Regarding claim 1, Ostergaard et al. discloses a controlling device (see Fig. 2, element 50) comprising: 
a storage device (memory device of the external device 50 as disclosed in section 0025) configured to store predetermined information (data received from the sensor) about durability (wear of components as disclosed in section 0075) of a component of a man-powered vehicle (bicycle as disclosed in sections 0059-0060) and history information (data received from sensor as disclosed in section 0075) about usage histories of the component (see sections 0080-0081),
a controller (Fig. 2, external device 50) including a processor (wherein it is the understanding of the Examiner that the external device (smartphone as shown in Fig. 2) contains a processor) configured to control an indicator (by issuing a warning as disclosed in section 0075) based on the predetermined information, wherein 

Ostergaard et al. does not specifically disclose the processor controls the indicator based on a difference between the history information and the threshold included in the predetermined information.  Ostergaard et al. further does not disclose the history information includes a number of speed shifts performed in the man-powered vehicle.
However, Anthony et al. also discloses a controlling device (service reminder/recommendation feature as disclosed in sections 0110-0111) for a bicycle, wherein an indicator (provided recommendations as disclosed in sections 0111-0112) is controlled based on a difference (comparison) between history information (usage characteristics as disclosed in section 0111) and a predetermined threshold (database of service rules).  Based on the differences, indications (recommendations) are provided to the user (as disclosed in section 0112) in order to provide proper service to the bicycle.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Ostergaard et al. with the recommendation feature as disclosed by Anthony et al. since Anthony et al. states the feature enables service recommendations which provide recommendations to the user on what maintenance to perform and when (see sections 0111-0112).  
Jordan further discloses the history information of a bicycle includes storing a number of speed shifts performed on the bicycle in memory (see section 0044).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Ostergaard et al. and Anthony et al. with the shift usage information as disclosed by Jordan since Anthony et al. states history (usage) information is used to recommend maintenance for the bicycle (see section 0111).  
Regarding claim 3, Ostergaard et al. discloses the component includes a chain (see sections 0059 and 0080-0081), and the history information includes at least one of a driving distance of the man-powered vehicle, and a driving period (usage time as disclosed in section 0080) of the man-powered vehicle.
Regarding claim 8, Ostergaard et al. discloses the component includes a wheel (see sections 0059 and 0080-0081), and the history information includes the number of rotations (number or revolutions as disclosed in section 0080) of the wheel in a predetermined moving distance of the man-powered vehicle.
	Regarding claim 10, Ostergaard et al. discloses the component includes a brake device (see sections 0059 and 0080-0081), and the history information includes at least one of an operating period (usage time as disclosed in sections 0080-0081) of the brake device and the number of operations of the brake device.
	Regarding claim 12, Ostergaard et al. discloses the component includes a suspension (see sections 0059 and 0073), and the history information includes at least one of a driving distance of the man-powered vehicle, a driving period of the man-powered vehicle, a usage period of the suspension (usage as disclosed in sections 0080-0081), an operating period of the suspension, and the number of operations of the suspension.
	Regarding claim 14, Ostergaard et al. discloses the component includes an operating device operating at least one of a speed changing device, a brake device (as disclosed in section 0059), an assist device assisting driving of the man-powered vehicle, a suspension, and an adjustable seat post, and the history information includes at least one of an operating period of the operating device and the number of times that the operating device is operated (as disclosed in sections 0080-0081).
	Regarding claim 15, Ostergaard et al. discloses the operating device includes an operating cable (see sections 0059 and 0080-0081), and the history information includes at least one of an operating period (usage time as disclosed in sections 0080-0081) of the operating cable and the number of operations of the operating cable.
	Regarding claim 19, Ostergaard et al. discloses the indicator includes at least one of a cycle computer, eyewear, a smartphone (see Fig. 2, element 50), a tablet device, a smart watch, a personal computer, a lamp, and a speaker. 
Regarding claim 20, Ostergaard et al. discloses the indicator outputs at least one of sound, light (display as disclosed in section 0087), and vibration. 
Regarding claim 21, Ostergaard et al. and Anthony et al. disclose a controlling device according to claim 1 (see above rejection of claim 1); and the indicator (see Ostergaard et al., warning/display as disclosed in sections 0075 and 0087). 
Regarding claim 22, Ostergaard et al. discloses the indicator is provided with a housing including therein the controlling device (as shown in Fig 8, block 50). 
Regarding claim 23, Ostergaard et al. discloses the controlling device is mounted on the man-powered vehicle (wherein the controlling device can be the sensor as disclosed in sections 0059-0061 which contains both a storage device and processor), and the indicator is mounted apart (in external device 50 as shown in Fig. 7) from the controlling device on the man-powered vehicle.
Regarding claims 25, 27, and 28, Ostergaard et al. discloses the limitations of claims 25-28 in the above rejection of claims 1, 2,  and 19, which is applicable hereto.   
Regarding claim 29, Ostergaard et al. discloses a controlling device (see Fig. 2, element 50) comprising: 
a storage device (memory device of the external device 50 as disclosed in section 0025) configured to store predetermined information (data received from the sensor) about durability (wear of components as disclosed in section 0075) of a component of a man-powered vehicle (bicycle as disclosed in sections 0059-0060) and history information (data received from sensor as disclosed in section 0075) about usage histories of the component (see sections 0080-0081),
a controller (Fig. 2, external device 50) including a processor (wherein it is the understanding of the Examiner that the external device (smartphone as shown in Fig. 2) contains a processor) configured to control an indicator (by issuing a warning as disclosed in section 0075) based on the predetermined information, wherein 
the predetermined information includes a threshold (predefined limit as disclosed in section 0079) for comparison with the history information.  
Ostergaard et al. does not specifically disclose the processor controls the indicator based on a difference between the history information and the threshold included in the predetermined information.  Ostergaard et al. further does not specifically disclose an operating unit to operate a speed changing device and the history information includes a number of speed shifts performed in the man-powered vehicle.
However, Anthony et al. also discloses a controlling device (service reminder/recommendation feature as disclosed in sections 0110-0111) for a bicycle, wherein an indicator (provided recommendations as disclosed in sections 0111-0112) is controlled based on a difference (comparison) between history information (usage characteristics as disclosed in section 0111) and a predetermined threshold (database of service rules).  Based on the differences, indications (recommendations) are provided to the user (as disclosed in section 0112) in order to provide proper service to the bicycle.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Ostergaard et al. with the recommendation feature as disclosed by Anthony et al. since Anthony et al. states the feature enables service recommendations which provide recommendations to the user on what maintenance to perform and when (see sections 0111-0112).  
Jordan also discloses a bicycle (see Fig. 1) which includes an operating unit configured to operate a speed changing device (see Fig. 2, element 26, see section 0026), wherein the history information of the bicycle includes storing a number of speed shifts performed on the bicycle in memory (see section 0044).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Ostergaard et al. and Anthony et al. with the shift usage information as disclosed by Jordan since Anthony et al. states history (usage) information is used to recommend maintenance for the bicycle (see section 0111).  
3.	Claims 4-7, 11, 13, 16-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard et al. (previously cited in Office Action 6/1/2020) in view of Anthony et al. (previously cited in Office Action 12/3/2020), in view of Jordan (US 2002/0094906), and in further view of Hines et al. (previously cited in Office Action 6/1/2020).  
	Regarding claims 4-7, 11, 13, 16-18, and 24, Ostergaard et al. discloses the indicator (display) is provided within an indication unit (see Fig. 8, element 50).  Ostergaard et al.,  Anthony et al., and Jordan do not specifically disclose the component includes a sprocket; the component includes a rear sprocket assembly, wherein the sprocket is one of a plurality of sprockets included in the rear sprocket assembly; the components includes a crank assembly, wherein the sprocket is one of a plurality of sprockets included in the crank assembly; the component includes a speed changing device; the component includes an assist device assisting driving of the vehicle using an electric motor; the component includes an adjustable seat post; and the operating device includes a hydraulic mechanism, primary cell, or rechargeable battery.  Ostergaard et al., Anthony et al., and Jordan also do not disclose the history information includes usage information of the components and operating devices.  Ostergaard et al., Anthony et al., and Jordan further do not disclose the indication unit displays at least an image of the man-powered vehicle including the component, and information about maintenance of the component.
	However, Hines et al. also discloses a controlling device (SpringApp as disclosed in section 0349) for a man-powered vehicle (bicycle) which monitors components such as sprocket, rear sprocket assembly (see section 0191), crank assembly (see section 0083), speed changing device (gear shift as disclosed in section 0191), adjustable seat post (see sections 0190-0191 and 0514), hydraulic mechanism (CVT as disclosed in sections 0273), a primary cell/electric motor (electronic components as disclosed in section 0349) and rechargeable battery (see section 0069).  Hines et al. further discloses obtaining history information about these components such a usage information and distance information (see section 0349).  Hines et al. also discloses an indication unit displays at least an image of the man-powered vehicle including the component (see Figs. 51, 52a and 52b), and information about maintenance of the component (see section 0350).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention was made to modify the controlling device of Ostergaard et al., Anthony et al., and Jordan with the monitoring of components as disclosed by Hines et al. since Hines et al. states monitoring the components of the bicycle reduces stress of the users by removing the task of upkeep from the user (see section 0348).
4.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard et al. (previously cited in Office Action 6/1/2020) in view of Anthony et al. (previously cited in Office Action 12/3/2020), in view of Jordan (US 2002/0094906), and in further view of Chun (previously cited in Office Action 6/1/2020).
	Regarding claims 9, Ostergaard et al. discloses a storage device (see section 0075), and controlling an indicator based on predetermined and history information (see above rejection). Ostergaard et al., Anthony et al., and Jordan do not disclose storing weight information about a weight of the man-powered vehicle in a ride state, and the controller controls the indicator based on the predetermined information, the history information, and the weight information.  However, Chun discloses a man-powered vehicle which includes monitoring the weight of the vehicle in a ride state (see section 0045) which provides control of an electronic motor based on the weight (see sections 0068-0071).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to include weight as a component in Ostergaard et al., Anthony et al., and Jordan as taught by Chun since Chun states monitoring weight while riding a vehicle can provide comfortable and pleasant riding sensibility (see section 0076).  





Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 10, 2021